UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 4/30/17 (Unaudited) REPURCHASE AGREEMENTS (45.7%) (a) Principal amount Value Interest in $129,000,000 tri-party repurchase agreement dated 4/28/17 with Bank of Nova Scotia due 5/1/17 - maturity value of $129,008,600 for an effective yield of 0.800% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 4.750% and due dates ranging from 4/15/18 to 11/15/45, valued at $131,588,820) $129,000,000 $129,000,000 Interest in $150,000,000 joint tri-party repurchase agreement dated 4/28/17 with Barclays Capital, Inc. due 5/1/17 - maturity value of $100,006,667 for an effective yield of 0.800% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 1.750% and due dates ranging from 1/15/23 to 1/15/28, valued at $153,010,261) 100,000,000 100,000,000 Interest in $104,400,000 tri-party term repurchase agreement dated 4/26/17 with Barclays Capital, Inc. due 5/3/17 - maturity value of $104,416,037 for an effective yield of 0.790% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 4.500% and due dates ranging from 2/20/32 to 4/20/47, valued at $106,499,685) 104,400,000 104,400,000 Interest in $24,500,000 tri-party term repurchase agreement dated 4/25/17 with BNP Paribas due 5/25/17 - maturity value of $24,519,192 for an effective yield of 0.940% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.500% to 7.125% and due dates ranging from 12/1/18 to 3/1/43, valued at $25,729,673) (IR) 24,500,000 24,500,000 Interest in $129,995,000 tri-party repurchase agreement dated 4/28/17 with BNP Paribas due 5/1/17 - maturity value of $130,004,100 for an effective yield of 0.840% (collateralized by various mortgage backed securities and U.S. Treasury notes with coupon rates ranging from 1.875% to 7.000% and due dates ranging from 9/30/17 to 5/1/47, valued at $132,604,210) 129,995,000 129,995,000 Interest in $231,000,000 joint tri-party repurchase agreement dated 4/28/17 with Citigroup Global Markets, Inc. due 5/1/17 - maturity value of $77,187,274 for an effective yield of 0.820% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.625% to 1.500% and due dates ranging from 9/30/17 to 8/15/26, valued at $235,620,010) 77,182,000 77,182,000 Interest in $169,000,000 joint tri-party term repurchase agreement dated 4/27/17 with Citigroup Global Markets, Inc. due 5/4/17 - maturity value of $147,172,890 for an effective yield of 0.800% (collateralized by various U.S. Treasury notes and bonds and various mortgage backed securities with coupon rates ranging from 1.750% to 7.625% and due dates ranging from 10/31/18 to 2/15/47, valued at $172,380,031) 147,150,000 147,150,000 Interest in $40,000,000 tri-party repurchase agreement dated 4/28/17 with Goldman, Sachs & Co. due 5/1/17 - maturity value of $40,002,633 for an effective yield of 0.790% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 3.500% and due dates ranging from 12/1/29 to 5/1/43, valued at $40,800,000) 40,000,000 40,000,000 Interest in $120,528,000 tri-party repurchase agreement dated 4/28/17 with Goldman, Sachs & Co. due 5/1/17 - maturity value of $120,535,935 for an effective yield of 0.790% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 11/1/31 to 12/1/46, valued at $122,938,561) 120,528,000 120,528,000 Interest in $250,000,000 joint tri-party repurchase agreement dated 4/28/17 with HSBC Bank USA, National Association due 5/1/17 - maturity value of $126,008,400 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 3.500% to 5.000% and due dates ranging from 2/1/23 to 6/1/45, valued at $255,002,072) 126,000,000 126,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 4/28/17 with J.P. Morgan Securities, LLC due 5/1/17 - maturity value of $50,003,333 for an effective yield of 0.800% (collateralized by a U.S. Treasury note with a coupon rate of 1.500% and a due date of 12/31/18, valued at $51,004,951) 50,000,000 50,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 4/25/17 with J.P. Morgan Securities, LLC due 5/2/17 - maturity value of $50,007,583 for an effective yield of 0.780% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 10.000% and due dates ranging from 5/1/17 to 4/1/50, valued at $51,000,660) 50,000,000 50,000,000 Interest in $408,428,000 joint tri-party repurchase agreement dated 4/28/17 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/1/17 - maturity value of $126,008,400 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.083% to 4.500% and due dates ranging from 11/1/26 to 4/1/47, valued at $416,596,561) 126,000,000 126,000,000 Interest in $100,000,000 tri-party term repurchase agreement dated 4/25/17 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/2/17 - maturity value of $100,015,167 for an effective yield of 0.780% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 8/20/45, valued at $102,000,001) 100,000,000 100,000,000 Interest in $275,000,000 joint tri-party repurchase agreement dated 4/28/17 with RBC Capital Markets, LLC due 5/1/17 - maturity value of $130,531,702 for an effective yield of 0.800% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 5.500% and due dates ranging from 7/1/22 to 4/1/47, valued at $280,518,700) 130,523,000 130,523,000 Total repurchase agreements (cost $1,455,278,000) COMMERCIAL PAPER (25.1%) (a) Yield (%) Maturity date Principal amount Value American Honda Finance Corp. 1.003 5/23/17 $8,000,000 $7,995,366 American Honda Finance Corp. 1.002 7/19/17 15,000,000 14,968,259 Apple, Inc. 0.882 5/1/17 25,000,000 24,998,446 Australia & New Zealand Banking Group, Ltd (Australia) 1.033 7/21/17 15,000,000 14,964,790 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 1.033 6/23/17 10,000,000 9,985,284 Berkshire Hathaway Energy Co. 1.151 5/10/17 14,000,000 13,994,684 BMW US Capital, LLC 0.861 5/9/17 11,000,000 10,997,160 BPCE SA (France) 1.063 5/8/17 26,000,000 25,993,219 Coca-Cola Co. (The) 0.862 5/11/17 25,000,000 24,992,895 Commonwealth Bank of Australia 144A (Australia) 1.282 8/17/17 10,000,000 10,008,230 Commonwealth Bank of Australia 144A (Australia) 1.166 8/4/17 5,000,000 5,004,065 Danaher Corp. 0.901 5/12/17 14,000,000 13,995,377 Danske Corp. 144A Ser. A (Denmark) 1.195 7/28/17 13,500,000 13,456,627 DnB Bank ASA (Norway) 0.951 5/12/17 5,055,000 5,053,213 DnB Bank ASA (Norway) 0.900 5/8/17 3,326,000 3,325,411 DnB Bank ASA 144A (Norway) 1.269 1/19/18 5,000,000 5,009,445 Dominion Gas Holdings, LLC 1.212 5/2/17 5,000,000 4,999,397 Experian Finance PLC (United Kingdom) 1.141 5/2/17 5,000,000 4,999,397 Experian Finance PLC (United Kingdom) 1.121 5/19/17 6,054,000 6,050,652 Experian Finance PLC (United Kingdom) 1.060 5/5/17 13,000,000 12,998,393 Export Development Canada (Canada) 1.003 8/1/17 30,000,000 29,928,638 Export Development Canada (Canada) 1.003 7/24/17 10,000,000 9,977,960 Export Development Canada (Canada) 0.852 5/26/17 24,000,000 23,984,918 Export Development Canada (Canada) 0.822 5/30/17 26,000,000 25,981,233 HSBC USA, Inc. 144A 1.249 5/3/17 15,000,000 15,001,125 HSBC USA, Inc. 144A 1.156 10/6/17 10,000,000 10,001,540 Medtronic Global Holdings SCA (Luxembourg) 1.121 5/5/17 14,000,000 13,997,033 Microsoft Corp. 0.821 6/6/17 29,000,000 28,973,329 Mizuho Bank, Ltd./NY 1.002 5/23/17 11,000,000 10,993,110 National Australia Bank, Ltd. 144A (Australia) 1.273 12/12/17 18,000,000 18,029,754 Nationwide Building Society 144A (United Kingdom) 1.154 8/2/17 13,500,000 13,456,728 Nestle Finance International, Ltd. (Switzerland) 0.881 6/5/17 27,202,000 27,178,369 Nestle Finance International, Ltd. (Switzerland) 0.850 5/15/17 13,000,000 12,995,120 Nordea Bank AB (Sweden) 0.877 5/2/17 25,000,000 24,997,442 NRW Bank (Germany) 1.103 7/6/17 14,000,000 13,971,825 Procter & Gamble Co. (The) 0.831 6/5/17 30,000,000 29,974,093 Prudential PLC (United Kingdom) 0.850 5/8/17 20,000,000 19,996,728 Rabobank Nederland NV/New York, NY (Netherlands) 1.208 8/7/17 15,000,000 14,954,760 Roche Holdings, Inc. (Switzerland) 0.871 5/17/17 3,000,000 2,998,694 Roche Holdings, Inc. (Switzerland) 0.866 6/6/17 25,000,000 24,976,844 Siemens Capital Co., LLC 0.820 5/23/17 15,000,000 14,991,323 Simon Property Group LP 1.012 6/5/17 8,800,000 8,791,798 Simon Property Group LP 0.982 5/22/17 4,000,000 3,997,701 Simon Property Group LP 0.922 5/1/17 11,950,000 11,949,169 Swedbank AB (Sweden) 1.177 7/28/17 25,000,000 24,935,985 Toronto-Dominion Holdings USA, Inc. (Canada) 1.133 6/23/17 5,000,000 4,992,277 Total Capital Canada, Ltd. (Canada) 1.033 7/18/17 20,000,000 19,956,080 Total Capital Canada, Ltd. (Canada) 0.871 5/12/17 10,000,000 9,996,621 Toyota Motor Credit Corp. 0.955 6/5/17 28,000,000 28,010,024 UnitedHealth Group, Inc. 1.202 6/26/17 14,000,000 13,973,201 UnitedHealth Group, Inc. 1.000 5/1/17 14,000,000 13,999,901 Wal-Mart Stores, Inc. 0.820 5/10/17 13,700,000 13,696,411 Wal-Mart Stores, Inc. 0.810 5/1/17 11,900,000 11,899,232 Westpac Banking Corp. 144A (Australia) 1.167 3/2/18 11,000,000 11,008,404 Total commercial paper (cost $798,297,652) ASSET-BACKED COMMERCIAL PAPER (9.9%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization, Ltd. (Cayman Islands) 1.224 7/3/17 $10,000,000 $9,980,237 Alpine Securitization, Ltd. 144A (Cayman Islands) 1.131 6/6/17 14,750,000 14,733,846 Bedford Row Funding Corp. 144A 1.459 5/15/17 10,000,000 10,002,490 CAFCO, LLC 1.184 6/26/17 11,500,000 11,482,698 Chariot Funding, LLC 0.881 5/5/17 25,000,000 24,995,625 CHARTA, LLC 1.124 7/5/17 8,000,000 7,983,317 CHARTA, LLC 1.001 5/2/17 5,000,000 4,999,493 CRC Funding, LLC 1.154 6/13/17 10,690,000 10,675,972 CRC Funding, LLC 0.951 5/24/17 2,300,000 2,298,385 CRC Funding, LLC 0.920 5/9/17 6,590,000 6,588,168 CRC Funding, LLC 0.901 5/23/17 7,000,000 6,995,819 Fairway Finance Co., LLC 144A (Canada) 1.123 8/2/17 15,000,000 14,953,440 Gotham Funding Corp. (Japan) 1.204 6/27/17 4,000,000 3,992,933 Gotham Funding Corp. (Japan) 1.051 5/25/17 11,000,000 10,991,940 Liberty Street Funding, LLC (Canada) 1.245 8/2/17 14,000,000 13,956,544 Liberty Street Funding, LLC (Canada) 1.021 5/30/17 15,000,000 14,986,734 Manhattan Asset Funding Co., LLC (Japan) 1.001 5/17/17 9,000,000 8,995,535 Manhattan Asset Funding Co., LLC (Japan) 1.001 5/10/17 19,000,000 18,994,224 MetLife Short Term Funding, LLC 1.104 6/28/17 12,330,000 12,308,418 MetLife Short Term Funding, LLC 0.962 7/10/17 5,000,000 4,989,562 MetLife Short Term Funding, LLC 144A 0.751 5/1/17 12,000,000 11,999,140 Old Line Funding, LLC 1.225 8/17/17 14,000,000 13,948,243 Old Line Funding, LLC 144A 1.225 8/15/17 14,700,000 14,646,857 Regency Markets No. 1, LLC 0.981 5/12/17 15,000,000 14,994,645 Thunder Bay Funding, LLC 0.901 5/22/17 5,000,000 4,997,165 Thunder Bay Funding, LLC 144A 1.062 7/6/17 26,000,000 25,945,832 Victory Receivables Corp. (Japan) 1.052 6/19/17 15,000,000 14,973,112 Total asset-backed commercial paper (cost $316,423,540) U.S. GOVERNMENT AGENCY OBLIGATIONS (6.5%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Banks unsec. discount notes 0.827 7/12/17 $25,000,000 $24,958,000 Federal Home Loan Banks unsec. discount notes 0.761 5/17/17 30,000,000 29,990,130 Federal Home Loan Banks unsec. discount notes 0.760 5/19/17 7,000,000 6,997,410 Federal Home Loan Banks unsec. discount notes 0.760 5/12/17 18,250,000 18,245,876 Federal Home Loan Banks unsec. discount notes 0.750 5/26/17 46,150,000 46,129,163 Federal Home Loan Banks unsec. discount notes 0.750 5/10/17 28,601,000 28,595,709 Federal Home Loan Mortgage Corporation unsec. discount notes 0.728 5/19/17 25,000,000 24,990,750 Federal National Mortgage Association unsec. discount notes 0.751 5/17/17 28,571,000 28,561,600 Total U.S. government agency obligations (cost $208,465,709) CERTIFICATES OF DEPOSIT (5.5%) (a) Yield (%) Maturity date Principal amount Value Bank of America, NA FRN 1.329 5/2/17 $15,000,000 $15,000,000 Bank of America, NA FRN 1.011 9/5/17 12,000,000 11,999,592 Bank of Montreal/Chicago, IL FRN (Canada) 1.386 7/6/17 3,500,000 3,502,398 Bank of Montreal/Chicago, IL FRN (Canada) 1.124 10/17/17 11,750,000 11,757,038 Canadian Imperial Bank of Commerce/New York, NY FRN 1.485 2/2/18 6,200,000 6,214,285 Canadian Imperial Bank of Commerce/New York, NY FRN 1.313 3/20/18 12,000,000 12,007,644 Citibank, NA 1.260 8/24/17 7,000,000 7,003,417 Citibank, NA 1.070 6/7/17 17,000,000 17,003,747 DnB Bank ASA/New York (Norway) 0.880 5/4/17 15,000,000 15,000,206 National Australia Bank, Ltd./NY FRN (Australia) 1.529 6/8/17 8,000,000 8,005,048 Royal Bank of Canada/New York, NY FRN (Canada) 1.555 10/13/17 5,000,000 5,009,395 Royal Bank of Canada/New York, NY FRN (Canada) 1.406 12/8/17 7,300,000 7,311,476 Skandinaviska Enskilda Banken AB/New York, NY 1.020 5/26/17 2,760,000 2,760,745 Toronto-Dominion Bank/NY FRN (Canada) 1.435 11/1/17 8,000,000 8,011,336 Toronto-Dominion Bank/NY FRN (Canada) 1.313 3/20/18 12,000,000 12,006,348 Wells Fargo Bank, NA FRN 1.387 11/16/17 25,000,000 25,046,300 Westpac Banking Corp./NY (Australia) 1.150 7/14/17 8,800,000 8,804,005 Total certificates of deposit (cost $176,313,313) TIME DEPOSITS (5.3%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.920 5/1/17 $30,500,000 $30,500,000 BNP Paribas/Cayman Islands (France) 0.820 5/1/17 30,500,000 30,500,000 Credit Agricole Corporate and Investment Bank/New York (France) 0.830 5/1/17 15,000,000 15,000,000 ING Bank NV (Netherlands) 0.940 5/2/17 31,000,000 31,000,000 National Australia Bank/Cayman Islands (Cayman Islands) 0.800 5/1/17 30,500,000 30,500,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.800 5/1/17 30,500,000 30,500,000 Total time deposits (cost $168,000,000) U.S. TREASURY OBLIGATIONS (2.0%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.710 5/4/17 $35,000,000 $34,998,145 U.S. Treasury Bills 0.571 5/11/17 30,000,000 29,994,480 Total U.S. treasury obligations (cost $64,993,279) TOTAL INVESTMENTS Total investments (cost $3,187,771,493) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,186,436,840. (b) The aggregate identified cost on a tax basis is $3,187,771,493, resulting in gross unrealized appreciation and depreciation of $271,627 and $92,823, respectively, or net unrealized appreciation of $178,804. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 60.3% France 15.6 Canada 6.8 Australia 2.7 Cayman Islands 2.7 Sweden 2.5 Switzerland 2.1 Japan 1.8 United Kingdom 1.8 Netherlands 1.5 Norway 0.9 Luxembourg 0.5 Germany 0.4 Denmark 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty's custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $316,410,374 $— Certificates of deposit — 176,442,980 — Commercial paper — 798,357,680 — Repurchase agreements — 1,455,278,000 — Time deposits — 168,000,000 — U.S. government agency obligations — 208,468,638 — U.S. treasury obligations — 64,992,625 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas Citigroup Global Markets, Inc. Goldman, Sachs & Co. HSBC Bank USA, National Association J.P. Morgan Securities, LLC Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $129,000,000 $204,400,000 $154,495,000 $224,332,000 $160,528,000 $126,000,000 $100,000,000 $226,000,000 $130,523,000 $1,455,278,000 Total Assets $129,000,000 $204,400,000 $154,495,000 $224,332,000 $160,528,000 $126,000,000 $100,000,000 $226,000,000 $130,523,000 $1,455,278,000 Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets $129,000,000 $204,400,000 $154,495,000 $224,332,000 $160,528,000 $126,000,000 $100,000,000 $226,000,000 $130,523,000 $1,455,278,000 Total collateral received (pledged)##† $129,000,000 $204,400,000 $154,495,000 $224,332,000 $160,528,000 $126,000,000 $100,000,000 $226,000,000 $130,523,000 Net amount $— $— $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
